456 F.2d 1289
William Eugene BEARD, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1747.
United States Court of Appeals,Sixth Circuit.
March 23, 1972.

William Eugene Beard, in pro. per.
Charles H. Anderson, U. S. Atty., Fred D. Thompson, Asst. U. S. Atty., Nashville, Tenn., for appellee on brief.
Before McCREE and KENT, Circuit Judges, and McALLISTER, Senior Circuit Judge.
PER CURIAM.


1
We consider an appeal from the denial of a writ of error coram nobis.  See United States v. Morgan, 346 U.S. 502, 74 S. Ct. 247, 98 L.Ed 248 (1954).  Appellant is currently incarcerated in a penal institution of the State of Tennessee, but he is subject to concurrent federal sentences of 5, 10, and 50 years imposed after his convictions of conspiracy, receiving and concealing proceeds of bank robberies, and murder.  The petition points out that appellant's defense attorney had conflicting interests because he represented one of appellant's co-indictees, John W. Leeman, who testified for the government at appellant's trial.


2
The District Court reviewed the trial record, which reveals that the issues presented by this petition were fully explored at trial, and found no prejudice.  We have considered the record and the opinion of this court in United States v. Etheridge, 424 F.2d 951 (6th Cir. 1970), and we determine that the District Court's holding that there was no denial of the effective assistance of counsel is correct.  Accordingly, the judgment of the District Court is hereby affirmed.